OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(859) 957-1803 Date of fiscal year end:August 31, 2010 Date of reporting period: August 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund Annual Report August 31, 2010 Investment Advisor Administrator AlphaMark Advisors, LLC Ultimus Fund Solutions, LLC 250 Grandview Drive, Suite 175 P.O. Box 46707 Fort Mitchell, Kentucky 41017 Cincinnati, Ohio 45246-0707 1-866-420-3350 2010 Annual Shareholder Letter The AlphaMark Funds September 27, 2010 Dear Shareholder: The AlphaMark Funds’ investment philosophy is founded on an appreciation of risk.We attempt to identify for the AlphaMark Funds high quality companies with strong cash flows.This strategy is used to provide the potential for growth while acknowledging the inherent risks of the stock market.With that being said, over the last 12 months, the stock market has focused on rewarding lower quality companies that have more erratic earnings and carry more debt than the typical company in the portfolios of the AlphaMark Funds.Interestingly enough, the market has also shied away from larger company stocks and has propped up stocks that have market capitalizations lower than $10 billion.During the fall of 2009 and the spring of 2010, the stock market looked as if it had shaken off the negativity surrounding the economy, but as summer 2010 was underway, fresh rounds of negativity brought the market down.Late summer produced a rollercoaster ride with a strong July and a very weak August.All of this resulted in a net 4.91% return for the S&P 500 Index for the 12 months ended August 31, 2010.During the last 12 months, it appears housing has bottomed out, the Fed has kept interest rates at near 0%, a massive national health care plan has been passed and the certainty of higher taxes has given the market pause.Although quality investing has been out of favor, I am pleased to report that each of The AlphaMark Funds (the “Funds”) has performed reasonably well during this time.We remain disciplined in our approach, never wavering from our core philosophy of identifying quality companies that have growing cash flows, historical revenue and earnings growth and are currently exhibiting earnings growth momentum.We apply our proprietary valuing techniques to each of the stocks that we own for our Funds, buying only those stocks that represent what we believe to be an excellent value. AlphaMark Large Cap Growth During the year ended August 31, 2010, the net asset value per share of the AlphaMark Large Cap Growth Fund (“AMLC”) declined from $11.37 to $11.19, a loss of 0.69% on a total return basis.During this time, the S&P 500 Index and the Russell 1000 Growth Index gained 4.91% and 6.14%, respectively.Our discipline is to never let any of our holdings become so large that they present undue risk to the portfolio.In order to achieve this, we consistently trim gains from any of our positions that are doing well.The main contributors of gains in the AMLC over the last 12 months came from the following sectors: Consumer Staples (Estée Lauder +85%, McDonald’s +34%), Materials (Potash +77%), Information Technology (Apple +58%, Amphenol +21%), Telecommunication Services (Millicom International +41%) and Industrials (Rockwell Automation +31%).The main contributors of loss in the AMLC came from the following sectors: Financials (Janus Capital -33%) and Health Care (Myriad Genetics 1 -43%).The Financials sector has been underperforming over the last 12 months.We have reallocated funds in this sector and expect a rebound over the next 12 months.We do not own interest rate or credit sensitive companies in this sector and therefore do not see further risk of deterioration.In addition, the companies we own in the Health Care sector stand to benefit from the passage of the national healthcare plan.We have stayed away from the insurance companies and the service providers as they will be the industries most under pressure in the Health Care sector.We continue to maintain a diversified strategy across the remaining sectors of the economy. As of August 31, 2010, AMLC’s assets were diversified among 34 stock positions.Our five largest areas of investment were: Information Technology (29.1%), Health Care (17.4%), Industrials (13.7%), Consumer Discretionary (12.9%) and Financials (10.3%). As of August 31, 2010, AMLC had net assets of approximately $12.0 million. AlphaMark Small Cap Growth During the year ended August 31, 2010, the net asset value per share of the AlphaMark Small Cap Growth Fund (“AMSC”) grew from $10.23 to $11.40, a gain of 11.44% on a total return basis.During this time, the Russell 2000 Growth Index gained 7.16%.The main contributors of gains in the AMSC over the last 12 months came from the following sectors: Consumer Discretionary (Netflix +212%), Consumer Staples (Inter Parfums +76%), Materials (Balchem +62%), and Health Care (Odyssey Healthcare +62%).The main contributors of loss in the AMSC are in the following sectors: Information Technology (DG FastChannel -59%, Cohu -17%) and Industrials (Elbit Systems -25%).We continue to maintain a portfolio that is diversified across the various sectors of the economy. As of August 31, 2010, AMSC’s assets were diversified among 25 stock positions.Our four largest areas of investment were: Information Technology (38.2%), Industrials (16.9%), Consumer Discretionary (12.0%) and Consumer Staples (8.7%).We are confident that as we enter into a period of economic growth with a tilt towards earnings momentum, our investment philosophy and our disciplined approach to picking stocks will add value to the Fund. As of August 31, 2010, AMSC had net assets of approximately $10.7 million. We never lost faith in the recovery over the summer and we are cautiously optimistic for what the future holds.If the economy continues to recover on its current path, we are confident that the markets will continue their rise and are excited by the growth that we hope to bring to your investment in the Funds. 2 Sincerely, Michael L. Simon President and Chief Investment Officer AlphaMark Advisors, LLC Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please call 1-866-420-3350 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 ALPHAMARK LARGE CAP GROWTH FUND Comparison of the Change in Value of a $10,000 Investment in the AlphaMark Large Cap Growth Fund versus the S&P 500 Index (Unaudited) Average Annual Total Returns (a) (for periods ended August 31, 2010) 1 Year Since Inception* AlphaMark Large Cap Growth Fund (0.69%) 6.96% S&P 500 Index 4.91% 6.97% (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. * Represents the period from the commencement of operations (October 31, 2008) through August 31, 2010. 4 ALPHAMARK SMALL CAP GROWTH FUND Comparison of the Change in Value of a $10,000 Investment in the AlphaMark Small Cap Growth Fund versus the Russell 2000 Growth Index (Unaudited) Average Annual Total Returns (a) (for periods ended August 31, 2010) 1 Year Since Inception* AlphaMark Small Cap Growth Fund
